Citation Nr: 0010558	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  94-29 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for impairment of the 
left fifth finger, to include nerve damage of the left hand, 
claimed as secondary to a service-connected left hand 
disability.
 
2.  Entitlement to a compensable evaluation for residuals of 
a laceration of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to July 
1971.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, which denied a compensable 
evaluation for service-connected residuals of a left hand 
laceration, and a September 1993 rating decision, which 
denied service connection for nerve involvement of the left 
hand secondary to the service-connected left hand disability.  
This case was previously before the Board in August 1996, at 
which time it was remanded for additional development.

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted.  Therefore, the 
disposition of the veteran's claims for service connection 
for residuals of a fracture of the left fifth finger 
secondary to the service-connected left hand disability, and 
entitlement to a compensable evaluation for residuals of a 
laceration of the left hand will be held in abeyance pending 
further development by the RO, as requested below.


FINDING OF FACT

Peripheral neuropathy of the left ulnar nerve is shown to 
have been caused by the veteran's service-connected residuals 
of a laceration of the left hand.



CONCLUSION OF LAW

Peripheral neuropathy of the left ulnar nerve is proximately 
due to or the result of the veteran's service-connected 
residuals of a laceration of the left hand.  38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the outset, the Board notes that it appears that some of 
the veteran's VA treatment records have been lost.  While the 
August 1996 remand discussed VA medical records dated in 
March 1980 and June 1982, the current claims folder does not 
contain these records.  In the absence of these treatment 
records, the Board will utilize the evidence available for 
review.

In Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
considered a situation similar to the one currently at issue.  
In that case, the Board was forced to rely on the facts as 
recorded in prior Board decisions, as the initial claims 
folder was lost.  Id.  The Court held that, given the 
circumstances in the instant case, a presumption of 
regularity must be applied as to the prior actions, and as 
further action to obtain lost records would be futile, 
further development would not be required.  Id.

In light of the presumption of regularity afforded by the 
Court in Marciniak, the Board will rely on the medical 
evidence reported in the August 1996 remand regarding the 
above mentioned missing VA medical records. 

A review of the service medical records reveals that the 
veteran sustained a superficial laceration to the palm of the 
left hand in September 1970.  The laceration was sutured.  An 
infection developed later that month, and the wound was 
reopened and resutured.

A September 1971 VA examination revealed that hand grip 
strength was weaker on the left than the right.  The report 
notes a 6/5 x 0/4 cm well healed scar from the base of the 
fifth finger to the mid-portion of the palm on the left hand, 
which was described as tender and partially fixed at the 
distal 1/5 cm.  The veteran was noted to be left handed.  The 
pertinent diagnosis was post-operative residuals of an injury 
to the left hand.

A March 1980 VA treatment record notes complaints of pain at 
the site of the scar, between the fourth and fifth 
metacarpals.  

The veteran gave a 10 year history of left hand pain in June 
1982.  Instability of the left fifth metacarpal joint was 
diagnosed.  

During VA outpatient treatment in April 1983, the veteran 
gave a one month history of numbness of the left lateral 
hand, and indicated that he recently noticed that his left 
metacarpophalangeal joint area "dropped." 

An April 1984 orthopedic consultation report notes a history 
of pain and swelling of the left hand over the previous 
several days.  A physical examination revealed a palpable 
midshift fracture with mobility of the left fifth metacarpal.  
The veteran received follow-up treatment for the fracture 
later that month.

According to a June 1984 record, the veteran continued to 
experience pain and swelling of the left hand.  An oblique 
fracture was diagnosed.  The examiner noted that an open 
reduction internal fixation would probably have to be 
performed.

An April 1992 VA examination revealed weakness, stiffness, 
and limitation of motion of the left little finger.  No 
neurological impairment of the ulnar nerve was found.

A neurology consultation report, dated the following month, 
notes a history of injury to the left palm in 1969.  The 
diagnostic impression was rule out left distal ulnar nerve 
neuropathy possibly secondary to old injury.

There was no evidence of neurologic impairment in ulnar 
distribution on VA examination in August 1992.  In an 
addendum to the examination report, dated later that month, 
the physician opined that the limitation of motion observed 
on examination appeared to be due to the service-connected 
disability.  He concluded that there was no evidence of 
neurologic impairment of the ulnar nerve.

A May 1993 VA examination report notes a decrease in sensory 
perception of the lateral aspect of the left hand.

The following month, the veteran filed a claim of entitlement 
to service connection for nerve involvement of the left hand 
secondary to his service-connected left hand disability.  A 
September 1993 rating decision denied the veteran's claim.  
He filed a notice of disagreement (NOD) with this decision in 
October 1993, and submitted a substantive appeal (Form 9) the 
following month, perfecting his appeal. 

During a November 1993 personal hearing, the veteran 
testified that he gave a history of performing construction 
work during VA treatment in April 1984, and denied sustaining 
an intercurrent injury of his left hand between service and 
the fracture diagnosed in 1984.  Transcript (T.) at 4-5.

Based on this evidence, a February 1994 hearing officer's 
decision continued the denial of service connection for nerve 
involvement of the left hand secondary to the service-
connected left hand disability.

The Board remanded the case for additional development in 
August 1996.  In particular, the Board directed the RO to 
schedule a VA examination to determine the degree of medical 
probability that any nerve damage found to be present is due 
to the laceration of the hand during service, or to service-
connected residuals of that injury. 

On VA examination in September 1998, the veteran gave a 
history of lacerating the interdigital webspace between the 
fourth and fifth digits of his left hand during service.  He 
explained that "first aid type of treatment" was provided, 
but no X-rays were taken.  He reported that the wound became 
infected, and indicated that "they cut it open and cleaned 
out the infection."  The veteran stated that "at some point 
over the next 10 years," an X-ray study revealed a fracture 
of the fifth metacarpal of his left hand.  His physician 
reportedly explained that "they couldn't operate on it or 
break it again and reset it because there was too much 
cartilage."  The veteran related that he experienced trouble 
with the fifth digit of his left hand since that time, and 
indicated that it is "slow to move and feels cold and 
doesn't act right."  

A physical examination revealed a subjective decrease in 
sensation over the medial and lateral aspects of the fifth 
digit, and the medial aspect of the fourth digit.  A somewhat 
less subjective decreased sensation was noted along the 
medial aspect, largely of the volar surface, but to some 
extent on the dorsal surface of the forearm.  There was some 
weakness in the fifth digit in adduction and grasp when 
compared with the contralateral side.  Reflexes were present 
at both elbows, and there was no obvious muscle wasting.  The 
report notes a palpable difference in the distal end of the 
metacarpal in the left hand when compared to the right, but 
there was no obvious torsional or other deformity.  Palpation 
of the ulnar nerve in the groove of the left elbow failed to 
produce the "funny bone" sensation.  While there was 
apparent palpable ulnar tissue laterally, which was 
"transposed" to the lateral side of the olecranon process, 
the veteran denied undergoing surgery to do so.  

The final assessment was peripheral neuropathy of the left 
ulnar nerve.  The examiner opined that there was a more 
probable than not association of this neuropathy with the 
veteran's laceration and long-term "infection," and noted 
that this was probably associated with a "somewhat abnormal 
union of a fracture."  He concluded that the infection may 
have set up some long-term process, which, in turn, 
compromised the ulnar nerve within the hand, extending to the 
cubital tunnel. 

Analysis

Initially, the Board finds the veteran's claim of entitlement 
to service connection for peripheral neuropathy of the left 
ulnar nerve as secondary to residuals of a laceration of the 
left hand to be well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  In light of the service 
medical records showing treatment for a laceration and 
infection of the left hand, and the post-service medical 
evidence of record, the Board concludes that the veteran has 
provided a plausible claim which must be adjudicated on its 
merits.  In adjudicating this claim, the Board is satisfied 
that all available evidence necessary for an equitable 
disposition of the appeal on this issue has been obtained.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303.  
With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease, and sufficient 
observation to establish chronicity at the time.  Continuity 
of symptomatology is required only where the condition noted 
during service is not shown to be chronic.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303(b).  In addition, a disability which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).

Essentially, the record supports a finding that the veteran's 
peripheral neuropathy of the left ulnar nerve is proximately 
due to his service-connected residuals of a laceration of the 
left hand.  In a September 1998 report, a VA physician 
concluded that there was a "more probable than not 
association of this neuropathy with the veteran's laceration 
and long-term 'infection'." 

Based on the foregoing, the Board finds that the veteran's 
current peripheral neuropathy of the left ulnar nerve may not 
reasonably be disassociated from his service-connected left 
hand disability.  Consequently, the evidence of record 
supports service connection for peripheral neuropathy of the 
left ulnar nerve as secondary to residuals of a laceration of 
the left hand.  The clear weight of the most probative 
evidence supports the grant of service connection.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for peripheral neuropathy of the left 
ulnar nerve as secondary to residuals of a laceration of the 
left hand is granted.


REMAND

The Board has found that the veteran's claims are well-
grounded in that they are plausible in accordance with 38 
U.S.C.A. § 5107 (West 1991).  Once it has been determined 
that a claim is well grounded, the VA has a statutory duty to 
assist the appellant in the development of evidence pertinent 
to the claim.  38 U.S.C.A. § 5107. 

As noted above, certain VA treatment records appear to have 
been lost.  In the August 1996 remand, the Board discussed VA 
medical records dated in March 1980 and June 1982, and the 
physician who performed the September 1998 VA examination 
indicated that he reviewed the veteran's "old chart."  
However, the current claims folder does not contain any VA 
outpatient treatment records dated prior to April 1983.  In a 
November 1998 response to the RO's request for medical 
records, the VAMC reported that no records were available 
prior to 1980, and indicated that medical records from 1980 
to 1993 were forwarded to the RO in December 1997.  This 
chain of events suggests the possibility that the VA medical 
records were associated with the veteran's claims folder in 
December 1997, were misplaced during the September 1998 VA 
examination, and were subsequently returned to the VAMC.  
Therefore, the Board is of the opinion that the RO should 
once again request the veteran's post service medical records 
from the VAMC.  

The Board remanded the case in August 1996, for clarification 
as to whether service connection was warranted for the 
veteran's fifth finger disability, diagnosed as a malunion of 
fracture of the fifth metacarpal of the left hand on VA 
examination in May 1993.  The Board explained that if the RO 
found that service connection was warranted for the fifth 
finger disability, it must then be determined whether a 
disability of the fifth metacarpal is better characterized as 
a residual of the laceration, or if such is a condition which 
occurred secondary to the service-connected residuals of the 
laceration.  The Board further noted that the May 1993 VA 
examination failed to adequately address the severity of the 
veteran's service-connected scar of the left hand.

In this case, the RO has undergone extensive attempts to 
obtain adequate VA evaluations in order to successfully 
evaluate the veteran's claims, and to comply with the 
directives of the August 1996 remand.  However, the Board 
must conclude that the September 1998 VA examination left 
open a number of questions, and thus was inadequate for the 
purpose set forth by the RO.  In particular, the examination 
failed to address the severity of the veteran's service-
connected scar of the left hand, such as it's physical 
description and whether it was tender or painful, and did not 
answer the critical issue of whether the veteran's disability 
of the fifth metacarpal is related to the injury to the left 
hand in service, or if such is a condition which occurred 
secondary to the service-connected residuals of the left hand 
laceration. 

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999).  The Court has stated that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case 
will be mandated.  See Stegall v. West, 11 Vet. App. 268 
(1998).

When during the course of review the Board determines that 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.


To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of post-service treatment for 
his left hand disability.  After any 
necessary information and authorization 
are obtained from the veteran, 
outstanding records, VA or private, 
inpatient or outpatient, should be 
obtained by the RO and incorporated into 
the claims folder.  In particular, the RO 
should again request copies of all VA 
medical records from 1980 to 1993.

3.  After the development in paragraphs 1 
and 2, but not dependent upon whether 
these actions actually result in the 
production of additional medical records, 
the RO should schedule the veteran for an 
examination by an appropriate physician.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1999), 
copies of all pertinent medical records 
in the veteran's claims file or, in the 
alternative, the claims file, as well as 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
special studies determined by the 
examiner to be indicated should be 
accomplished.  Further, the examiner 
should address the following:

(a)  The examiner should describe the 
veteran's complaints regarding his scar.  
Specific commentary should be made as to 
it's physical description, whether any 
portion of the scar is fixed, and the 
presence or absence of ulceration, pain 
and tenderness, and any associated 
functional impairment attributable to the 
scar or the underlying residuals of the 
injury in service.
 
(b)  The examiner should render an 
opinion as to the degree of medical 
probability that any involvement of the 
fifth metacarpal is due directly to the 
laceration of the hand which occurred 
during service, or to service-connected 
residuals of that injury on a secondary 
basis.  
Supporting evidence and/or rationale for 
the opinion should be provided.
 
4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested examination report and the 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand.  If 
any development requested above has not 
been furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for residuals of a 
fracture of the left fifth finger, and 
entitlement to a compensable evaluation 
for residuals of a laceration of the left 
hand.  The RO should determine whether 
the veteran's fifth finger disability is 
part and parcel of the service-connected 
residuals of a left hand laceration, or 
is otherwise related to service on a 
secondary basis.  If the veteran's claims 
remain denied, he and his representative 
should be provided with a Supplemental 
Statement of the Case.  The applicable 
response time should be allowed.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 


- 12 -


